PONDER, Justice.
Glenn A. Colvin appeals from a judgment of the Civil Service Commission sustaining his dismissal on the ground that he had submitted a false and fraudulent claim for traveling expenses.
The appeal is based on the failure of the Director of the Division of Employment Security to give prior notice to the Director of Civil Service before terminating the employee Colvin. It is conceded by all parties that such failure of prior notice exists and in a joint motion filed in this court all parties to the litigation concede that the facts and exceptions filed herein are identical with the case of Boucher v. Division of Employment Security of the Department of Labor, 226 La. 227, 75 So.2d 343. We held therein that the dismissal was improper. The same situation presented herein was presented to this court in Anderson v. Division of Employment Security of the Department of Labor, 227 La. 432, 79 So.2d 565. In that case this court said, “The Boucher case is controlling here, and this is recognized by all parties to this appeal by joint motion and stipulation filed in this court.”
For the reasons assigned, it is ordered that the decision of the State Civil Service Commission, sustaining the dismissal of appellant, Glenn A. Colvin, is annulled and set aside.